internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca release number release date date date department of the treasury person to contact employee id number tel fax contact hours refer reply to in re eo determination tax period s ended uil dear _ this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code’ sec_501 as an organization described in sec_501 we made the adverse determination for the following reason s you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form's instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 and sec_1_501_c_4_-1 as your activities primarily benefit your members you are a gated community with a guard manning the gate and membership is open to residents only you maintain private properties and primarily serve the needs of your members access to your properties by the general_public is only available on a limited basis your benefits to nonmembers are insubstantial compared to those afforded to your members and are not extended to both members and nonmembers on an equal basis we'll make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either united_states tax_court the united_states court of federal claims the united_states district_court for the district of columbia e e you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeals an irs determination on tax -exempt status you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information sincerely appeals team manager enclosure publication if you have any questions contact the person at the top of this letter cc department of the treasury internal_revenue_service ni cincinnati oh legend b date c state d date e number f number g number h date date j k date l number dear date date employer 1d number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 c of the code no for the reasons stated below alternative issue in the event that upon appeal you are found to qualify for exemption under sec_501 of the code do you qualify for exemption retroactively from your date of formation no for the reasons stated below facts you were incorporated on b in the state of c as a nonstock corporation you submitted form_1024 on k your articles of incorporation indicate e you do not contemplate pecuniary gain or profit to your members and no part of your net_earnings will inure to the benefit of any member or individual except through the acquisition construction management maintenance or care of common areas or through the rebate of any excess membership dues fees or assessments e your purposes are i to provide for the acquisition construction management maintenance and care of common areas and any area for which you are responsible ii at your option to obtain manage and maintain services for the property or sections thereof including as necessary refuse collection landscape and storm water pond maintenance street cleaning and snow plowing and iii to take other acts or actions which would promote the health safety or welfare of the owners and residents you also filed amended and restated articles of incorporation on d with the state of c these show you have one class of members which are the individual property owners in your association a person automatically becomes a member upon his her becoming an owner and will remain a member for so long as he she is an owner theses also indicate that your members have voting rights and each member has one vote on each matter for each lot owned and that you are managed by the board_of directors the number terms and election of board_of directors is fixed by your bylaws your form_1024 states you are comprised of e residential lots comprising approximately f acres there are about g residents and common areas consisting of _ miles of roads and recreational areas there is a gatehouse at the only entrance to your gated property where there is a paid security patrol based all members have unrestricted access through this single point entry in addition the areas in your gated community primarily for the exclusive benefit of your members consist of monument entry signs miles of roadways extensive greenbelts and slopes lakes ponds o o o o o fences recreational facilities consisting of 18-hole golf course clubhouse and dining facility fitness center indoor and outdoor swimming pools tennis courts and bocce ball courts e e e furthermore you provide a private security force to serve your members owners besides patrolling the entrance to limit access the patrol service duties include patrolling the gated community while watching out for unusual or suspicious activity to provide security for members and reduce crime because of their presence in your gated community the patrol force like most private security services are often the first responders for emergencies and consequently may interact with local law enforcement and emergency medical personnel members of the general_public only have access in the following situations they are members of the golf club approximately of homeowners in your association are annual members of the golf club there are no specific requirements to be allowed to join they are part of a group that has rented event or meeting space in one of your two clubhouses they are voting at your clubhouse which is a designated polling location they are a member of a nonprofit organization that is using meeting room space at the clubhouse letter rev catalog number 47628k e they are a participant or attendee at one of the two annual golf tournaments at your golf course you indicated you are primarily engaged in promoting the common good and general welfare of the residents of your association and surrounding areas you also believe you are a community you indicated that the public consists of members of the community not the world-at-large you do not have any obligation to provide access to the world-at-large you do offer golf memberships to the public and the restaurant is also open to the public in addition you provided the following miles of roads you own and are fully responsible for the you conduct road maintenance for the maintenance repair and reconstruction of these roads you believe your road maintenance activities promote the general welfare of your members owners and because road maintenance is an essential_governmental_function the activities lessen the burdens of local_government you believe the private patrol service promotes the general welfare of your community you provide for the maintenance of monument signs greenbelts and fences that are adjacent to publicly owned and operated streets you wrote this is done as part of a beautification project for the benefit of the public meaning the world-at-large you maintain a clubhouse which is available to members and the public on a fee basis the clubhouse is also used occasionally as a polling location for all local state and national elections you provide for snow removal services on your streets during the winter months you operate and maintain an 18-hole golf course and eight tennis courts that are open to the public for a fee you also wrote that some of your activities may benefit the general_public meeting rooms in the clubhouse are available for public rental the bocce courts are sometimes used by the local special olympics group you present seasonal monthly concerts that are open to the general_public you host two annual golf tournaments for a fee for charitable organizations one of these is free for veterans you have several committees which support your business and social activities for the benefit of your members these committees consist of board_of directors budget and finance_committee architectural review committee investment committee facilities committee grounds committee golf committee food and beverage committee community relations committee emergency preparedness committee these committees provide a structure for your funding determine that architectural covenants are complied with determine that your members owners ‘construction activities are within environmental guidelines and plan for long-term repair and replacement of your infrastructure assets letter rev catalog number 47628k you are supported primarily by members’ assessment fees your income sources for the year ended h also consisted of recreation revenue golf dining other interest_income and gains on sales newsletter revenues as well as other revenue furthermore your golf income is comprised of from public play public revenues from the dining facility make up of total dining income finally you have filed form_1120 or 1120h annually for the range of years of j for the year ended h you filed form_990 since you believe that exempt status has always existed for you you are requesting that exempt status be granted retroactively to your formation date of as provided by revrul_80_108 and publication law sec_501 of the internal_revenue_code reads exemption from tax on corporations certain trusts etc a exemption from taxation an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 the following organizations are referred to in subsection a a civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes b subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual revrul_72_102 1972_1_cb_149 provides that the organization is a membership_organization that was formed by a developer and is operated to administer and enforce covenants for preserving the architecture and appearance of a housing development and to own and maintain common green areas streets and sidewalks for_the_use_of all development residents its activities are for the common benefit of the whole development rather than for individual residents or the developer sec_1_501_c_4_-1 reads civic organizations and local associations of employees a civic organizations-- in general a civic_league_or_organization may be exempt as an organization described in sec_501 of the code if i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare-- i in general an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_74_99 1974_1_cb_131 modified revrul_72_102 and held that a homeowners_association in order to qualify for exemption under sec_501 of the code must in addition to otherwise qualifying for exemption under sec_501 satisfy the following requirements it must engage in activities that confer benefit on a community comprising a geographical unit which bears a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof it must not conduct activities directed to the exterior maintenance of private residences and it owns and maintains only common areas or facilities such as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public and is not restricted to members of the homeowners'_association letter rev catalog number 47628k revrul_80_63 1980_1_cb_116 to clarify revrul_74_99 describes specific questions that have been raised and their answers are as follows the first question asks does revrul_74_99 contemplate that the term community for purposes of sec_501 of the code embraces a minimum area or a certain number of homeowners the answer is no because revrul_74_99 states that it was not possible to formulate a precise definition of the term community the ruling merely indicates what the term is generally understood to mean whether a particular homeowners’ association meets the requirements of conferring benefit on a community must be determined according to the facts and circumstances of the individual case thus although the area represented by an association may not be a community within the meaning of that term as contemplated by revrul_74_99 if the association's activities benefit a community it may still qualify for exemption for instance if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community the second question asks may a homeowners'_association which represents an area that is not a community qualify for exemption under sec_501 of the code if it restricts the use of its recreational facilities such as swimming pools tennis courts and picnic areas to members of the association the answer is no because revrul_74_99 points out that the use and enjoyment of the common areas owned and maintained by a homeowners'_association must be extended to members of the general_public as distinguished from controlled use or access restricted to the members of the association for purposes of revrul_74_99 recreational facilities are included in the definition of common areas revrul_80_108 1980_1_cb_119 describes an organization which otherwise qualifies for exemption from federal_income_tax under both sec_501 and sec_501 of the code the rev_rul states that the organization did not file for recognition of exemption under sec_501 within months from the end of the month in which it was organized as required by sec_1_508-1 a i but established that it qualifies for exemption under sec_501 from the date of its organization to the date its exemption under sec_501 becomes effective revproc_2017_5 2017_1_irb_2321 describes the procedures for submitting applications for recognition of exempt status under sec_501 or sec_521 in section this includes item of section states an organization seeking recognition of exempt status under sec_501 or sec_521 is required to submit the appropriate completed application form or the appropriate completed letter request in the case of a numbered application form the current version of the form must be submitted item of section states a determination_letter recognizing exemption of an organization described in sec_501 other than sec_501 is usually effective as of the date of formation of an organization if its purposes and activities prior to the date of the determination_letter have been consistent with the requirements for exemption it has not failed to file required form_990 series returns or notices for three consecutive years and it has filed an application_for recognition of exemption within months from the end of the month in which it was organized letter rev catalog number 47628k tem of section further describes when an application is not submitted within months of formation an organization that otherwise meets the requirements for tax-exempt status and the issuance of a determination_letter that does not meet the requirements for recognition from date of formation will generally be recognized from the postmark date of its application or the submission date of its 1023-ez as applicable in 305_f2d_814 the case involved a nonprofit membership housing cooperative that provided low cost housing to its members in denying exemption the court stated that the organization was not organized exclusively for the promotion of social welfare the court found that although its activities were available to all citizens eligible for membership its contribution is neither to the public at large nor of a public character the court looked to the benefits provided and not to the number of persons who received benefits through membership in flat top lake association v united_states 4th circuit 868_f2d_108 the court held that a homeowners_association did not qualify for exemption under sec_501 of the code when it did not benefit a community bearing a recognizable relationship to a governmental_unit and when its common areas or facilities were not for the use and enjoyment of the general_public in indian lake property owners association v director of revenue s w 2d the supreme court of missouri holstein j held that homeowners'_association that enforced subdivision covenants maintained subdivision roads and provided security and trash collection services to residences within the subdivision was not a civic organization entitled to sales and use_tax exemption and to qualify as a civic organization an organization's purposes and functions must be concerned with and relate to citizenry at large further the judge discusses flat top lake within the text stating clearly congress believed that an organization cannot serve social welfare if it denies its benefits to the general_public implicitly congress recognized that a true community functions within a broader national fabric service to such a community thereby furthers the national interest by expanding potential by opening opportunities to all citizens who may find themselves within the bounds of that particular community exemption denied affirmed in lake petersburg association v c i r t c memo 33_tcm_259 t c m p-h p big_number ph tc memo big_number the association was an idea presented by the petersburg chamber of commerce to help stimulate the economy in the surrounding area a group of businessmen contributed capital and acquired capital from other sources such as the city the chamber and two banks to obtain funding to purchase property and develop it they formed an association which required prospective owners to become dues-paying members the dues helped finance the development of the lake and recreational facilities on said property use of the assets was limited to members and their guests the association's basis for their argument is that the organization was created to stimulate the economy and make it a better place to live thereby fulfilling the requirement of a social_welfare_organization under sec_501 of the code the respondent argued that it was operated primarily for the benefit of its members and therefore did not qualify the court found that regardless of the original intent the actual benefit went to the members and any economic benefits to the petersburg citizens were indirect and remote exemption was denied in 589_fsupp_54 a f t r 2d the association's request for affirmation of their exempt status as a sec_501 of the code organization was granted by the court the facts are that the association consists of big_number acres of property acres of which is owned by the association and the rest by members who are property owners of the acres owned by the letter rev catalog number 47628k association acres are dedicated to parkland and open space playgrounds athletic fields a public parking lot a community clubhouse and hiking and bridle trails which are all open to the public the remaining acres comprise an 18-hole golf course and eight tennis courts which are only available to members the association oversees the governance of the property furnishes private security protection and functions as a liaison between the community and the board_of supervisors on issues which require the participation of larger governmental entities such as maintenance of the rights-of-way and the sanitation system finally the association serves the community in loaning out its facilities free of charge to various public service organizations as well as to the schools the court decided that it performs the functions of a governmental entity and brings about civic betterments and social improvements that would be sorely missed by the rancho santa fe community should they be lost or curtailed exemption was granted application of law you are not described in sec_501 of the code and sec_1_501_c_4_-1 although you claim to be open to the general_public all of your common areas and facilities such as streets road ways greenbelt ways lakes ponds swimming pools bocce ball and tennis courts golf course fitness center clubhouse and dining facilities are enclosed within the gated property you have a single point gated entry access to the property and all of the amenities are restricted to members of the association their guests and members of the golf course a manned gate house prevents access to the general_public who are not members of the golf club unless they are coming to vote renting the clubhouse or meeting space or taking part in an event the general_public does not have unrestricted access to your community you are not similar to the organization in revrul_72_102 1972_1_cb_149 you restrict access as well as provide services that benefit member owners you are not similar to the organizations in revrul_74_99 and revrul_80_63 where the general_public significantly benefited from the organizations operations you restrict the general_public from access to your facilities thereby failing to confer a benefit onto the community where there is failure to serve the community there is a failure to promote social welfare which is a requirement for an organization to be described under sec_501 of the code an organization exempt under sec_501 must operate exclusively for the promotion of social welfare which is further explained by the regulations thus being primarily engaged in promoting in some way the common good and general welfare of the people of the community revrul_74_99 confirms that the benefit must be conferred to the community revrul_80_63 clarifies revrul_74_99 stating that while a community cannot be strictly defined that if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community the security gatehouses to your fenced in property and the fact there is a single point entry exclude the general_public from entering the property excluding the public does not conform to the definition of a sec_501 organization nonmembers are generally only granted access when coming to vote or taking part in specific events or to play golf as a member of the golf club unlike the organizations in revrul_74_99 and revrul_80_63 your activities do not serve the general_public letter rev catalog number 47628k you do not operate in a way that significantly benefits the surrounding community as required by sec_501 of the code and explained in revrul_80_63 this was also an issue in the commissioner v lake forest supra case where the court ruled against exemption for the organization the amount of benefit not the number of people receiving the benefits was at issue the public benefit was insignificant and warranted a loss in exempt status similarly your benefit to the general_public is insignificant unless they are coming on the property for a specific purpose or event you do not provide unrestricted access to streets road ways greenbelt ways lakes ponds swimming pools bocce ball and tennis courts golf course fitness center clubhouse and dining facilities and the like to the general_public beyond your members and guests you are similar to the organizations in commissioner v lake forest supra flat top lake association supra indian lake property owners association supra and lake petersburg association v c i r supra where the general_public did not significantly benefit from the activities of the organizations you are not similar to the organization in rancho santa fe association v u s a supra court documents for indian lake property owners association supra state that an organization cannot serve social welfare if it denies its benefits to the general_public clearly you are denying benefits to the public by having a manned gate house with one single point of entry that restricts access similar to the indian lake case you are not serving the public the usage of the property by guests who are permitted to enter is minimal and incidental this is not in accordance with a sec_501 of the code based on the fact patterns tax- exempt status should also be denied the lack of public benefit is closely aligned with those as seen in flat top lake v u s a supra and lake petersburg association v c i r supra similar to lake petersburg you limit the facilities to members and their guests the manned gate house on the access point restricts anyone other than members and guest to use the streets road ways greenbelt ways lakes ponds swimming pools bocce ball and tennis courts golf course fitness center clubhouse and dining facilities all of the maintenance and upkeep benefit the members in addition as stated in flat top the organization operates for the exclusive benefit of its members and does not serve a 'community' as that term relates to the broader concept of social welfare the courts denied exemption to these aforementioned organizations following similar fact patterns tax-exempt status should also be denied you are not similar to the organization described in rancho santa fe association v u s a for example you do not provide vast amounts of parkland open space facilities and equipment to the public in addition you only provide the usage of your facilities and roads to members and guests you have a single point entry to your grounds members of the general_public are allowed only access if they are paying members of the golf course guests of your members have rented or are guests of individuals who have rented the facilities or are guests of non-profits using your facilities unrestricted access to members of the general_public is only permitted if they are coming on your property for the purpose of voting only unlike rancho santa fe association all of your amenities are not primarily available to the neighborhood community beyond your members their guests paying members and guests based on the facts you are not a community within yourself such as the organization in rancho santa fe and this precludes you from tax exemption under sec_501 of the code alternate issue if upon appeal you are granted exemption under sec_501 of the code you should not qualify for exemption retroactively from your date of formation as stated in revproc_2017_5 a determination_letter or ruling is usually effective as of the date of formation if its purposes and activities prior to the date of letter rev catalog number 47628k the determination_letter or ruling have been consistent with the requirements for exemption it has not failed to file the required form_990 series returns or notices for three consecutive years and it has filed an application_for recognition of exemption within months from the end of the month in which it was organized you submitted form_1024 about l years after your formation you submitted tax forms form_1120 1120h for the range of years of j in filing form_1120 or 1120h since your formation you have held yourself out to the public and the service as a taxable entity this is contrary to your position that your purposes and activities prior to your submission of the form_1024 and the filing of the form_990 were consistent with the requirements for exemption in addition you only began filing form_990 for the year ended h_ proving that you have not met the requirement that you file a notice or a return for three consecutive years finally you are dissimilar to the organization described in revrul_80_108 which is an organization described in sec_501 of the code you would not qualify for exemption under sec_501 as a property owners association conclusion you are not described under sec_501 of the code because you are not operated exclusively for the promotion of social welfare and your net_earnings inure to the benefit of your association members likewise you do not meet the requirements of sec_1_501_c_4_-1 because you are not primarily engaged in promoting the common good and general welfare of the people of the community the common areas and roadways of your property are enclosed in the gated property at a single point entrance only your members members of the golf course individuals and companies renting the facilities non-profit organizations being allowed to use the facilities and guests of any of the previous are permitted to enter and use the amenities the public is thereby restricted from accessing the common areas of your property which does not primarily further the exempt_purpose of an organization exempt under sec_501 of the code if upon appeal you are granted exemption under sec_501 of the code you should not qualify for exemption retroactively from your date of formation you failed the requirements in section of revproc_2017_5 that you did not file form_990 series or notices for three consecutive years you also failed to file an application_for recognition of exemption within months from the end of the month in which you were organized therefore if you are granted exemption under sec_501 upon appeal you do not qualify for recognition of exemption from your formation date if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents letter rev catalog number 47628k the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e e e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47628k street address for delivery service internal revenue samive eo determinations quality assurance main street room cincinnati oh if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication cc poa letter rev catalog number 47628k
